Title: May [16], 1767. Saturday Night.
From: Adams, John
To: 


       At Howlands in Plymouth. Returned this day from Barnstable. The Case of Cotton and Nye at Sandwich is remarkable. Cotton has been driving his Interest. This driving of an Interest, seldom succeeds. Jones of Weston, by driving his, drove it all away.—Where two Persons in a Town get into such a Quarrell, both must be very unhappy—Reproaching each other to their faces, relating facts concerning each other, to their Neighbours. These Relations are denied, repeated, misrepresented, additional and fictitious Circumstances put to them, Passions inflamed. Malice, Hatred, Envy, Pride fear, Rage, Despair, all take their Turns.
       Father and son, Uncle and Nephew, Neighbour and Neighbour, Friend and Friend are all set together by the Ears. My Clients have been the Sufferers in both these Representative Causes. The Court was fixed in the Sandwich Case. Cotton is not only a Tory but a Relation of some of the Judges, Cushing particularly. Cushing married a Cotton, Sister of Jno. Cotton, the Register of Deeds at Plymouth. Cushing was very bitter, he was not for my arguing to the Jury the Question whether the Words were Actionable or not. He interrupted me— stopped me short, snapd me up.—“Keep to the Evidence—keep to the Point—dont ramble all over the World to ecclesiastical Councils—dont misrepresent the Evidence.” This was his impartial Language. Oliver began his Speech to the Jury with—“A Disposition to slander and Defamation, is the most cursed Temper that ever the World was plagued with and I believe it is the Cause of the greatest Part of the Calamities that Mankind labour under.” This was the fair, candid, impartial Judge. They adjudged solemnly, that I should not dispute to the Jury, whether the Words were actionable or not.
      